Citation Nr: 0825343	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  05-11 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint (TMJ) dysfunction.

2.  Entitlement to an initial rating in excess of 10 percent 
for sleep disturbance.   





ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran had active service from October 2000 to November 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2008 the Board issued a 
decision denying both of the appellant's claims.  On the 
April 2008 decision it was noted that the veteran's 
representative was Disabled American Veterans (DAV).  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2007).    

In the instant case the record shows that the veteran revoked 
the appointment of DAV as his representative in February 2008 
prior to the issuing of the Board decision in April 2008.  In 
a June 2008 motion the veteran requested that the Board 
vacate the April 2008 decision, noting that after his 
revocation of DAV, his claims file had been forwarded to DAV.  
He was not concerned that the DAV would misuse his 
information.  He did indicate, however, that he had not been 
informed that VA had lost some of his records and that he had 
copies of some of these records that he had not had the 
opportunity to submit.  Consequently, he asked that the April 
2008 Board decision be vacated and that his claim be remanded 
to the RO so that he could be provided with a Regional Office 
hearing in Oakland and an opportunity to submit further 
evidence.  Given the procedural error in forwarding the 
claims file to DAV after the February 2008 revocation and of 
listing DAV as the claimant's representative on the Board 
decision, the Board finds that vacatur is proper.  

Accordingly, the April 25, 2008 Board decision addressing the 
issues of entitlement to service connection for 
temporomandibular joint (TMJ) dysfunction and entitlement to 
an initial rating in excess of 10 percent for sleep 
disturbance 
is vacated.     


REMAND

As mentioned above, in his June 2008 motion for vacatur, the 
veteran requested a personal hearing at the Oakland RO.  As 
the prior Board decision has now been vacated, the veteran 
should be provided with the hearing at the RO to ensure 
compliance with due process.   Because such hearings are 
scheduled by the RO, the case must be remanded.  On Remand 
the RO should clarify whether the veteran wants a local 
hearing at the RO or a Travel Board hearing before a 
Veteran's Law Judge.  Accordingly the case is remanded to the 
RO for the following action:
 
The veteran should be asked to clarify 
whether he wants a local hearing at the RO 
or a Travel Board hearing at the RO before 
a Veteran's Law Judge.  The veteran should 
be scheduled for the type of hearing 
requested.  The case should then be 
processed in accordance with standard 
appellate practices.

The appellant need take no action until he is notified.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



